Citation Nr: 1039928	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected duodenal 
ulcer disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
multiple duodenal ulcers with duodenitis and mild dehydration, 
prior to October 20, 2004, in excess of 30 percent, prior to 
April 11, 2007, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Sister, Veteran's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974 and 
from June 1978 to December 1979.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of August 2004 and March 2005 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, Regional 
Office (RO).

The Veteran requested a Travel Board hearing in connection with 
the current claim.  The hearing was scheduled and subsequently 
held in September 2008.  The Veteran, his sister, and his 
daughter testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in January 
2009 and remanded at that time for additional evidentiary 
development, to include providing proper notice to the Veteran, 
as well as obtaining outstanding VA treatment records and 
affording the Veteran VA examinations.  Unfortunately, another 
remand is required because the requested development was not 
completed properly.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998) (holding that a remand by the Board confers upon a 
veteran, as a matter of law, the right to compliance with the 
Board's remand order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In the January 2009 remand order, the Board explicitly 
instructed the RO to schedule the Veteran for VA examinations 
to determine the nature and etiology of his acquired 
psychiatric disorder as well as the severity of his service-
connected digestive disability.  

These examinations were conducted in June 2009, but the 
opinions provided are inadequate for evaluation purposes for 
the reasons shown below.  Accordingly, another remand is 
required to address these issues.  See Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996) (finding that where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes); see also, Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007) (noting that once VA provides an examination 
to a Veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (finding that a medical opinion 
that contains only data and conclusions is not entitled to any 
probative value; there must be factually accurate, fully 
articulated, sound reasons for the conclusion).

I.  Acquired Psychiatric Disorder

According to the January 2009 remand order, the examiner was 
asked to do the following:

*	Make arrangements with an appropriate 
VA medical facility for the veteran to 
undergo a psychiatric examination.  The 
examiner is asked to ascertain the 
nature of all psychiatric disabilities 
and proper diagnoses thereof, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994) (DSM-IV).  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the 
examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the veteran's 
psychiatric disorder, to include major 
depressive disorder and/or paranoid 
schizophrenia, is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner is also 
asked to express an opinion as to 
whether the veteran's psychiatric 
disorder is proximately due to, the 
result of, or aggravated by his 
service-connected digestive disability.  
The examiner must provide a complete 
rationale for any stated opinion.

In this regard, the Veteran was afforded a VA psychiatric 
examination in June 2009.  Although the examiner addressed the 
potential of a nexus between the Veteran's paranoid 
schizophrenia, his military service, and his service-connected 
digestive disability, the examiner failed to provide a rationale 
or discuss the etiology of the Veteran's major depressive 
disorder even though it was noted in the examination report.  As 
such, another VA examination is required to address this issue.

II.  Digestive Disability

The January 2009 remand order also instructed the examiner to do 
the following:

*	Make arrangements with an appropriate VA 
medical facility for the veteran to 
undergo an examination to assess the 
severity of the veteran's service-
connected digestive disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims 
folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to the severity of the 
veteran's service-connected digestive 
disability.  Given the varied and 
complex nature of the veteran's 
disability and its accompanying 
symptoms, the examiner is asked to use 
the following disability examination 
worksheets when conducting the 
examination:  (1) digestive conditions, 
miscellaneous; (2) intestines; and (3) 
stomach, duodenum, and peritoneal 
adhesions.  The examiner must complete 
all of the above referenced examination 
worksheets.  The examiner is also asked 
to distinguish, if possible, those 
symptoms that are related to the 
veteran's service-connected disability 
and those symptoms, if any, that are 
related to a non-service-connected 
disability.  If the examiner is unable 
to distinguish the symptoms, the 
examiner should indicate as such.  The 
examiner must provide a complete 
rationale for any stated opinion.

The Veteran was afforded a VA C&P stomach, duodenum, and 
peritoneal adhesions examination in June 2009.  However, there is 
no indication that the Veteran was ever afforded the requested 
miscellaneous digestive conditions examination or the intestines 
examination.  Furthermore, there is no evidence of record to show 
that the June 2009 VA examiner attempted to distinguish those 
symptoms that are related to the Veteran's service-connected 
disability and those symptoms, if any, that are related to a non-
service-connected disability.  In addition, the examiner 
indicated that the service-connected disability was irritable 
bowel syndrome rather than duodenal ulcers with duodenitis.  
Accordingly, new VA examinations are required to address these 
issues.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated from April 21, 2009 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder relevant 
VA medical treatment records pertaining to 
the Veteran from April 21, 2009 to the 
present.  

2.  After the above development is completed, 
make arrangements with an appropriate VA 
medical facility for the Veteran to undergo a 
psychiatric examination.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper diagnoses 
thereof, as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the 
examination report.

The examiner is asked to express an opinion 
as to whether the Veteran's psychiatric 
disorder, to include major depressive 
disorder, is at least as likely as not (i.e., 
50 percent or greater possibility) is related 
to the Veteran's military service.  The 
examiner is also asked to express an opinion 
as to whether the Veteran's psychiatric 
disorder is due to or permanently aggravated 
beyond its natural progression by his 
service-connected digestive disability 
(duodenal ulcers with duodenitis and mild 
dehydration).  The examiner must provide a 
complete rationale for any stated opinion.

3.  Make arrangements with an appropriate VA 
medical facility for the Veteran to undergo 
an examination to assess the severity of the 
Veteran's service-connected digestive 
disability.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The examiner is asked to express an opinion 
as to the severity of the Veteran's service-
connected digestive disability, duodenal 
ulcers with duodenitis and mild dehydration.  
Given the varied and complex nature of the 
Veteran's disability and its accompanying 
symptoms, the examiner is asked to use the 
following disability examination worksheets 
when conducting the examination:  (1) 
digestive conditions, miscellaneous; (2) 
intestines; and (3) stomach, duodenum, and 
peritoneal adhesions.  The examiner must 
complete all of the above referenced 
examination worksheets.  The examiner is also 
asked to distinguish, if possible, those 
symptoms that are related to the Veteran's 
service-connected disability (duodenal ulcers 
with duodenitis and mild dehydration) and 
those symptoms, if any, that are related to a 
non-service-connected disability.  It is also 
noted that during the last examination a 
blood test was taken, however, the examiner 
did not indicate whether or not the Veteran 
has anemia.  This must be done on remand.  If 
the examiner is unable to distinguish the 
symptoms, the examiner should indicate as 
such.  The examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


